Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angela Ayres appeals the district court’s order granting defendants’ motion to dismiss, or, in the alternative, for summary judgment on her employment discrimination claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ayres v. Bierman, Geesing & Ward, LLC, No. 8:09-cv-02077-RWT, 2010 WL 481355 (D.Md. Feb. 5, 2010). *48We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.